Title: From Thomas Jefferson to John Wayles Eppes, 16 September 1821
From: Jefferson, Thomas
To: Eppes, John Wayles


Dear Sir
Monticello
Sep. 16. 21.
The shortness of the time now left to Francis for the pursuit of Academical studies, calls for extreme parcimony in the employment of the portion of it which still remains to him: and I am rendered more anxious for the economy of this remnant by information recieved from him, of which I was not before apprised. it seems there is a distinction in the College of Columbia between what are called regular, and irregular students: that the former are held to a systematic course of studies, embracing all the branches of science taught in that college; and that they receive a Diploma as the crown of their attainments; while the latter are at liberty to devote their time to those sciences only which will be useful in the particular line of life they expect to pursue; but recieve no Diploma. unaware of this distinction, he has hitherto been arrayed in the rank of regular students, which has economized his time less rigorously than it’s scantiness required. the sciences useful for him may be divided into those which require the aid of an Academical apparatus and instruction, and those which he may acquire himself by a judicious course of reading after quitting college. the former comprise Mathematics, astronomy, Natural philosophy, and the several branches of chemistry: to which I should add Botany & Anatomy if taught at Columbia. the self-acquirable are Zoology, geography, history, politics, Law natural and municipal, ethics, ideology, belles lettres generally, & Rhetoric particularly. in the exercises of this last I know the value of the judicious criticisms of a qualified judge of style and composition. but time being wanting, this is one of the desirable things for which he must trust to himself hereafter. the ensuing year therefore I think he should employ exclusively on Algebra & Fluxions, the geometry of strait lines and of the Cone, astronomy, physics, & chemistry: and, should these be too much for the year, as I fear they may, fluxions & the Conic sections may be omitted, as least likely to be called for in the probable pursuits of his life. this relinquishes the honorary distinction of a Diploma, a good enough thing to excite the ambition of youth to study, but, in modern estimation, no longer worth tacking, by it’s initials even, to one’s name; and certainly not worth the sacrifice of a single useful science. he tells me that Cavallo’s Natural Philosophy is that used at College. I advise him therefore, in his leisure hours, to carry on the same subjects in Haiij’s Physique elementaire, an abler and more recent work than Cavallo’s. I expect in autumn, a copy of Haiij, of Biot’s astronomy, & Dumeril’s Natural history, which I wrote for, to Paris, for him, knowing he could not get them in America. in the mean time I observe there is a copy of Haiij in the College library.When he enters on the study of the law (if that be his choice) as no human mind can apply itself with advantage to the same subject constantly, the sciences omitted at College may be carried on concomitantly with that of the Law. from 4. to 6. hours a day are enough for the Law. Anatomy, zoology, geography, history, politics, belles lettres, rhetoric and ethics, may each have their allotted hours. botany may amuse his rambles for exercise: and all may be attained within the period necessary for such a course of law-reading as will make a man respectable in that profession, and in the Senates of his country. ever and affectionately yoursTh: Jefferson